 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL J. HICKS,                                 No. 2:16-cv-2465 TLN KJN P
12                       Plaintiff,
13              v.                                      ORDER
14    AFSHIN ARYA, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On September 21, 2018, the Honorable Troy L. Nunley granted in part and

19   denied in part defendants’ summary judgment motion. (ECF No. 70.) Judge Nunley also granted

20   in part and denied in part plaintiff’s motion for leave to file a second amended complaint. (Id.)

21          On September 20, 2018, defendants filed a motion for issuance of a pre-filing order and a

22   motion to declare plaintiff a vexatious litigant. (ECF No. 69.) On October 9, 2018, plaintiff filed

23   a motion for a thirty days extension of time to file a response to defendants’ September 20, 2018

24   motion. (ECF No. 74.) Good cause appearing, plaintiff’s motion for an extension of time is

25   granted.

26          On June 25, 2018, plaintiff filed a motion to add supplemental defendants. (ECF No. 64.)

27   However, plaintiff’s motion was not, however, accompanied by a proposed supplemental

28   complaint. As a prisoner, plaintiff’s pleadings are subject to evaluation by this court pursuant to
                                                       1
 1   the in forma pauperis statute. See 28 U.S.C. § 1915A. Because plaintiff did not submit a

 2   proposed supplemental complaint, the court is unable to evaluate it. Accordingly, plaintiff’s June

 3   25, 2018 motion to add supplemental defendants is denied.

 4          On September 21, 2018 and September 24, 2018, plaintiff filed motions for leave to file a

 5   third amended complaint. (ECF Nos. 71, 72.) On September 24, 2018, plaintiff filed a proposed

 6   third amended complaint. (ECF No. 73.)

 7          Before the court considers plaintiff’s motions for leave to file a third amended complaint,

 8   defendants’ motion for issuance of a pre-filing order and motion to declare plaintiff a vexatious

 9   litigant must be resolved. See Chambers v. NASCO, 501 U.S. 32, 43 (1991) (courts have

10   inherent powers to “manage their own affairs so as to achieve the orderly and expeditious

11   disposition of cases.”) Accordingly, plaintiff’s motions for leave to file a third amended

12   complaint are vacated without prejudice to their reinstatement following resolution of defendants’

13   motion for issuance of a prefiling order and motion to declare plaintiff a vexatious litigant.

14          Accordingly, IT IS HEREBY ORDERED that:

15          1. Plaintiff’s motion for an extension of time (ECF No. 74) is granted;

16          2. Plaintiff’s opposition to defendants’ motion for issuance of a pre-filing order and

17   motion to declare plaintiff a vexatious litigant is due within thirty days of the date of this order;

18          3. Plaintiff’s motion to add supplemental defendants (ECF No. 64) is denied;

19          4. Plaintiff’s motions for leave to file a third amended complaint (ECF Nos. 71, 72) are

20   vacated without prejudice.
21   Dated: October 17, 2018

22

23

24
     Hick2465.ord
25

26
27

28
                                                         2
